DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 8/18/2021 amended claims 1, 10 and 30, cancelled claims 2-4 and 20-29 and added new claims 31-42.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Leta in view of Tagawa from the office action mailed 5/19/2021; therefore this rejection is withdrawn.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejection over Leta in view of Tagawa further in view of Tang from the office action mailed 5/19/2021; therefore this rejection is maintained below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Leta et al., US Patent Application Publication No. 2009/0057203 (hereinafter referred to as Leta) in view of Tagawa et al., US Patent Application Publication No. 2015/0060328 (hereinafter referred to as Tagawa) and further in view of Tang et al., US Patent Application Publication No. 2017/0291147 (hereinafter referred to as Tang). 
Regarding claims 1 and 5-19, Leta discloses a process for the enhancement of saturates content (wax) in a heavy hydrocarbon utilizing ultrafiltration (membrane separation) (see Title), comprising: 
a) conducting a hydrocarbon feedstream, such as vacuum gas oil having an aromatics content of 61.9 wt% (as recited in claims 10-11 and 13) (Para. [0066] and see Table 1/Permeate Sample 5 and Retentate Sample 5) to a membrane separation zone, wherein the feedstream has a final boiling point of less than 1100°F wherein the hydrocarbon feedstream contacts a first side of a polymeric, glass or 8kD ceramic membrane element, and the membrane element having an average pore size of 0.001 microns/1 nm to about 2 microns, the transmembrane pressure was held at 1000 psig and the feed temperature was adjusted between 150 to 300°C (reads on component a) of claim 1 and reads on claims 2, 4-9) (Para. [0010], [0035], [0061]-[0062] and [0064] and see Example 1);

c) retrieving a permeate product stream from a second side of the membrane element having an aromatics content of 62.4% (reads on component c) of claim 1 and reads on claim 12) (Para. [0011] and [0064] and see Table 1/ Permeate Sample 5 and Retentate Sample 5),
and d) separating a wax product from the permeate product stream (Para. [0064]-[0069], VGO feed to a lubes extraction/dewaxing unit or a lubes hydrodewaxing and hydrocracker unit – as recited in claims 10, 15-16 and 18-19).
Leta is silent with respect to the base stock properties recited in component d) of claim 1.  
Tagawa discloses a lubricant base oil that is a hydrocarbon oil that has the following properties; a kinematic viscosity at 100°C of 3.0 to 5.0 mm2/s, a viscosity index (VI) of 145 or more, a saturates content of at least 90%, an aromatics content of less than 3 wt%, aromatic content which includes 3+ ring naphthene content, and less than 10 ppm of sulfur (as recited in component d) of claim 1 and reads on claim 14) (see Abstract and Para. [0067]-[0070]) wherein the catalytic dewaxing process including ZSM-22 type zeolite (as recited in claim 17) (Para. [0043]).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the base oil of Tagawa as the sample of Leta as it is combination of prior art elements according to known methods to yield predictable results      

	

Tang discloses a mixed matrix membranes (MMMs) for olefin/paraffin separation and methods of making and using the same, wherein the MMMs comprise a continuous polymer matrix with metal doped zeolite nano-particles.  One of ordinary skill in the art at the time of the invention would have been motivated to modify Leta in view of Tang, as the Tang permeate selects olefins (unsaturated hydrocarbons) and the Leta/Tagawa permeate selects saturated hydrocarbons i.e. both process are geared to select different products but as such are in the same field of endeavor and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Leta/Tagawa with the MMM of Tang in order to enhance the energy efficiency of the process.  

Regarding claims 30-42, see discussion above.  

Response to Arguments
Applicants’ arguments filed 8/18/2021 regarding claims 1, 5-19 and 30-42 have been fully considered and are not persuasive.  
Applicants argue that the combination of references does not render the claims obvious.  This argument is not persuasive for the reasons discussed above.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771